IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


KENRICH ATHLETIC CLUB,                  : No. 486 EAL 2014
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
19TH & SANSOM CORP.,                    :
                                        :
                  Respondent            :


                                    ORDER


PER CURIAM

     AND NOW, this 10th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.